446 So.2d 743 (1984)
Mrs. Shirley TILLMAN, Individually and on Behalf of Her Minor Children, Teaka Noel Tillman, Geno Farantino Tillman, Lachina Marie Tillman, and Jetson Earl Tillman, III, and Daisy Taylor on Behalf of Her Minor Children, Samuel Lee Taylor, Darnell Taylor, Regina Taylor, Tammy Taylor and Tandia Taylor and Mrs. Martha Tillman and Henry Hawkins, Sr.
v.
Karen L. Massey, Wife of/and Gregory MASSEY, Harold Massey and Safeco Insurance Company.
No. 84-C-0256.
Supreme Court of Louisiana.
March 9, 1984.
Denied.
CALOGERO and DENNIS, JJ., would grant the writ.